Citation Nr: 1103576	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-23 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tooth numbers 17, 18, 
31 and 32 for compensation purposes.

2.  Entitlement to service connection for tooth numbers 17, 18, 
31 and 32 for VA outpatient dental treatment purposes.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to April 
1989 and from September 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
temporomandibular joint syndrome has been raised by the 
record, but has not been formally adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and the claim is 
referred to the AOJ for appropriate action.  

The issues of entitlement to (1) service connection for tooth 
numbers 17, 18, 31 and 32 for VA outpatient dental treatment 
purposes and (2) an initial compensable evaluation for bilateral 
pes planus with hallux valgus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the Veteran's tooth numbers 18 and 31 were 
extracted.

2.  Tooth numbers 17 and 32 were not extracted during service.

3.  The evidence shows that the Veteran has not suffered tooth 
loss due to loss of substance of the body of maxilla or mandible 
without loss of continuity or disease, such as osteomyelitis.


CONCLUSION OF LAW

The claim for service connection for tooth numbers 17, 18, 31 and 
32 for compensation purposes is without legal merit.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) addresses duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

As will be explained below, this claim lacks legal merit.  As the 
law, and not the facts, is dispositive of this claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).  Nevertheless, in connection with the 
claim for service connection for tooth numbers 17, 18, 31 and 32 
for compensation purposes, the Veteran has been notified of the 
reasons for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to this 
claim, which included testimony before the undersigned Acting 
Veterans Law Judge at an October 2010 hearing at the RO.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board notes that the Veteran's allegation of service 
connection for a dental disability is based upon his second 
period of service.  He has not attempted to allege that a dental 
disability was incurred during his service in the 1980s.

At the October 2010 hearing before the undersigned, the Veteran 
testified that when he entered service, he was told he needed to 
have his wisdom teeth (tooth numbers 17 and 32) extracted because 
they were impacted.  He stated that when he went to have those 
teeth extracted, a different dentist told him that his tooth 
numbers 18 and 31 were being extracted.  Those teeth were, in 
fact, extracted at that time.  The Veteran testified he had his 
wisdom teeth removed approximately one year prior to the Board 
hearing.  The service treatment records confirm that the Veteran 
had tooth numbers 18 and 31 removed in October 2004.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under current legal authority, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, but only if such bone loss is due 
to trauma or osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment and cannot be considered for compensation purposes.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for 
tooth numbers 17, 18, 31 and 32 for compensation purposes is not 
warranted.  A private dentist has stated that he reviewed the 
Veteran's September 2004 x-ray of his teeth and that it was his 
opinion that at that time (September 2004), tooth numbers 18 and 
31 needed lingual restoration and endodontic treatment followed 
by a crown, respectively.  He also stated that tooth numbers 17 
and 32 (also known as third molars and wisdom teeth) should have 
been extracted.  The dentist made no mention, nor has the Veteran 
alleged, that the Veteran had tooth loss due to loss of body of 
the maxilla or mandible caused by in-service trauma or 
osteomyelitis.

Therefore, there is no competent evidence that the Veteran had 
tooth loss due to loss of body of the maxilla or mandible caused 
by in-service trauma or osteomyelitis.  Further, replaceable 
missing teeth are only to be considered for purposes of establish 
eligibility for outpatient dental treatment and cannot be 
considered for compensation purposes.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150.  

Regarding tooth numbers 17 and 32, which were not extracted 
during service, the Veteran has not brought forth evidence of a 
disability for which service connection can be awarded for 
compensation purposes.  See 38 C.F.R. § 4.150.

As the Veteran seeks service connection for four teeth that did 
not involve tooth loss due to loss of body of the maxilla or 
mandible caused by in-service trauma or osteomyelitis, the claim 
for service connection for compensation purposes must be denied.  
Where, as here, the law and not the evidence is dispositive, the 
claim must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Service connection for tooth numbers 17, 18, 31 and 32 for 
compensation purposes is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for entitlement to (1) service connection 
for tooth numbers 17, 17, 31 and 32 for VA outpatient dental 
treatment purposes and (2) an initial compensable evaluation for 
bilateral pes planus with hallux valgus is warranted.  

As to the dental claim, the Veteran is seeking service connection 
for tooth numbers 17, 18, 31 and 32 for VA outpatient dental 
treatment purposes.  At the October 2010 hearing before the 
undersigned, the Veteran stated that he was supposed to have his 
wisdom teeth (tooth numbers 17 and 32, also known as the third 
molars) removed during service.  He testified that when he went 
to have his wisdom teeth pulled, the dentist instead removed 
tooth numbers 18 and 31, which caused him to have holes in the 
back of his mouth.  

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include, inter alia, veterans 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

A noncompensable service-connected dental condition includes 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease.  38 C.F.R. § 3.381.

In a March 2008 statement, a private physician stated that x-rays 
taken on September 13, 2004 (right before the Veteran entered 
service) showed that the third molars (wisdom teeth or tooth 
numbers 17 and 32) needed extraction and that tooth number 18 
needed lingual restoration and tooth number 31 needed endodontic 
treatment followed by a crown.  The dentist added that because 
tooth numbers 18 and 31 were extracted, it was his opinion that 
the third molars needed to be extracted followed by replacement 
of tooth numbers 18 and 31 with implants with restorations to 
prevent extrusion of tooth numbers 2 and 15.  In the Veteran's 
notice of disagreement, received in September 2007, he stated he 
sustained trauma in service when the Army dentist pulled the 
wrong teeth, causing the residual problem of holes in the back of 
his mouth (this was in response to the RO stating in the rating 
decision that the Veteran had sustained no trauma to his teeth 
during service).  

The Veteran's argument regarding trauma in service has merit.  
Specifically, under the applicable statute for Class II(a) 
eligibility, 38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an 
injury or wound produced by an external physical force during the 
performance of military duties, and does not include the intended 
result of proper medical treatment."  Nielson v. Shinseki, 607 
F.3d 802, 804 (Fed. Cir. 2010).  In Nielson, however, the Federal 
Circuit also held that "service trauma"-in the context of 
establishing Class II(a) eligibility-could be the unintended 
result of medical treatment due to military negligence or 
malpractice.  Id.

In the March 2008 handwritten note by a private dentist, the 
dentist stated that the September 2004 x-rays of the Veteran's 
teeth showed that his third molars (wisdom teeth), which are 
tooth numbers 17 and 32, needed extraction.  For whatever reason, 
those teeth were not extracted during the Veteran's service, but 
rather the second molars next to the wisdom teeth were extracted 
(tooth numbers 18 and 31).  It is unclear whether the failure to 
remove the Veteran's third molars caused the unintended result of 
medical treatment due to military negligence or malpractice.  
Stated differently, the Veteran's allegation that the service 
dentist took out the wrong teeth raises the issue of negligence 
or medical malpractice.

The Board is aware that the Veteran informed the undersigned at 
the October 2010 hearing that he had his wisdom teeth removed 
approximately one year prior.  This does not change the Board's 
decision to remand the claim because the Veteran complains he has 
holes in the back of his mouth, where his wisdom teeth used to 
be, and it is possible that VA could provide some sort of 
treatment to fix that problem, assuming it exists.

When a detailed report of dental examination is essential for a 
determination of eligibility for benefits, dental examinations 
may be authorized for those claimants requiring examination to 
determine whether the dental disability is service connected.  38 
C.F.R. § 17.160 (2010).  Accordingly, the RO should arrange for 
the Veteran to undergo examination by a dentist at a VA medical 
facility.

As to the Veteran's service-connected bilateral pes planus with 
hallux valgus, at the October 2010 hearing, the Veteran alleged 
that his feet had worsened since the August 2009 VA examination.  
Thus, a new examination is necessary before the Board can decide 
the issue.  See VAOPGCPREC 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has undergone 
an increase in severity since the time of the last VA 
examination).  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action: 

1.  The RO/AMC should request the Veteran to 
provide information and, if necessary, 
authorization, to enable it to obtain post 
service dental records from Dr. Watson and the 
dentist who removed his wisdom teeth in 2009 (it 
is possible that Dr. Watson removed the wisdom 
teeth); and treatment records from Frank J. 
Cherpack, D.P.M. and anyone else who has treated 
him for his feet.  

2.  Once the additional evidence, if any, is 
received, the RO/AMC should arrange for the 
Veteran to undergo a dental examination by a 
dentist at a VA medical facility.  The claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
dentist designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, including x-rays, (with all 
results made available to the examining dentist 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

The dentist should offer an opinion, consistent 
with sound medical judgment, as to the following 
matters:

a.  Whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the military dentist 
failed to exercise the degree of care that 
would be expected of a reasonable dentist 
in either (i) not extracting tooth numbers 
17 and 32 during service and/or (ii) 
extracting tooth numbers 18 and 31 (Dr. 
Watson indicated that these teeth should 
have been restored and received treatment 
versus the extraction that occurred in 
service), see March 2008 handwritten note); 
and, if so, 

b.  Whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability), such failure proximately 
caused the Veteran's current dental 
problems, assuming any current problem 
exists.

The dentist should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached.

3.  The RO/AMC should schedule the Veteran for a 
VA orthopedic examination to determine the 
severity of the Veteran's bilateral foot 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be performed, 
and all findings should be set forth in detail.  
The examination findings should be reported to 
allow for application of the pertinent 
diagnostic criteria for pes planus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  
The examiner should also address the presence 
and extent of such symptoms as painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups.  

The examiner should include in the examination 
report the rationale for any opinion expressed.

4.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the issues of entitlement to 
(1) service connection for tooth numbers 17, 18, 
31 and 32 for VA outpatient dental treatment 
purposes, and (2) an initial compensable 
evaluation for bilateral pes planus with hallux 
valgus should be readjudicated.  If the 
determination of either claim remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


